PER CURIAM.
This appeal is no different from that which we decided in Walling v. American Rolbal Co., 2 Cir., 135 F.2d 1003; and we need add nothing to what we there said. We then suggested that to require so many records to be taken from the office where they are kept, might impose an unreasonable inconvenience upon the employer, and that the district court might find it adequate relief to allow the Administrator or his assistants to examine them on the premises. That suggestion we repeat. The order will be affirmed; and, our mandate will be without prejudice to such an amendment to the order if the district court so decides.
Order affirmed.